Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 21 February 2020 for application number 16/641,198. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-6 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  3/13/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kensuke et al. (JP2000-295600) in view of Han et al. (KR10-1585022).
Regarding claim 1, Kensuke discloses a method of extracting region of moving object in compressed video, the method comprising: 
a second step of obtaining motion vector accumulation for a predetermined time-period for each of a plurality of image blocks which constituting the compressed video (par. 9); 
a third step of comparing the motion vector accumulation to a predetermined first threshold for the plurality of image blocks (par. 14); and 
a fourth step of marking as region of moving object some of the image blocks which having the motion vector accumulation higher than the first threshold (pars. 14, 16).
Kensuke does not explicitly disclose a syntax-based method and a first step of parsing bit-stream of the compressed video so as to obtain motion vector and coding type for coding unit of the compressed video.
In the same field of endeavor, Han discloses a syntax-based method and a first step of parsing bit-stream of the compressed video so as to obtain motion vector and coding type for coding unit of the compressed video (par. 4).
.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kensuke et al. (JP2000-295600) in view of Han et al. (KR10-1585022) in view of Sugimoto et al. (US 2002/0118862).
Regarding claim 2, see teachings of claim 1.  Kensuke and Han does not explicitly disclose the method, after the fourth step, further comprising: a fifth step of identifying a plurality of image blocks (hereinafter referred to as `neighboring blocks`) around the region of moving object; a sixth step of comparing motion vectors of the first step of the plurality of neighboring blocks with a predetermined second threshold; and a seventh step of marking as region of moving object some of the neighboring blocks which having motion vector higher than the second threshold in the comparison of the sixth step.
In the same field of endeavor, Sugimoto discloses the method, after the fourth step, further comprising: a fifth step of identifying a plurality of image blocks (hereinafter referred to as `neighboring blocks`) around the region of moving object; a sixth step of comparing motion vectors of the first step of the plurality of neighboring blocks with a predetermined second threshold; and a seventh step of marking as region of moving object some of the neighboring blocks which having motion vector higher than the second threshold in the comparison of the sixth step (fig. 3; pars. 47-53, where neighboring block corresponds to adjacent block).

Regarding claim 3, see teachings of claims 1 and 2.  Sugimoto further discloses the method, after the seventh step, further comprising: an eighth step of further marking as region of moving object some of the neighboring blocks whose coding type being Intra Picture (pars 19, 46).
Regarding claim 4, see teachings of claims 1-3.  Kensuke further discloses the method, after the eighth step, further comprising: a ninth step of performing interpolation to the plurality of regions of moving object so as to further mark as region of moving object unmarked image blocks which being surrounded by region of moving objects, wherein the number of unmarked image blocks is less than a predetermined number (figs. 8, 9; pars. 14, 15).
Regarding claim 5, see teachings of claims 1-4.  Kensuke further discloses wherein the image blocks comprises macro blocks and sub-blocks (par. 3, where a macroblock is consist of several blocks (i.e. sub-blocks)).
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claims 1-5.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486